Citation Nr: 1620299	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-48 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD), to include bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The May 2009 rating decision, in pertinent part, denied service connection for bipolar disorder.

The October 2011 rating decision granted service connection for PTSD with an initial 50 percent rating, but denied service connection for bilateral hearing loss and tinnitus, finding new and material evidence had not been received to reopen the claims.

The issue of service connection for bipolar disorder was previously before the Board in July 2015.  At that time, the Board recharacterized the issue on appeal to include any acquired psychiatric disorder, other than PTSD, and denied the claim, along with service connection claims for glaucoma and prostate cancer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Partial Remand and vacated the Board decision with respect to the denial of service connection for an acquired psychiatric disorder, other than PTSD.  The appeal was remanded to the Board.

In March 2016, the Veteran withdrew his request for a hearing regarding the issues of a higher initial rating for PTSD and service connection for hearing loss and tinnitus; the issues were subsequently merged into the appeal remanded by the Court.

The issues of service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The AOJ denied bilateral hearing loss and tinnitus in an unappealed rating decision mailed to the Veteran in August 1988.

2.  The AOJ denied reopening of the service connection claim for tinnitus in a rating decision mailed to the Veteran in February 2004 for which he did not perfect an appeal after the issuance of a statement of the case in February 2005.

3.  Evidence received by VA since the August 1988 rating decision that denied service connection for bilateral hearing loss and the February 2004 rating decision that denied service connection for tinnitus relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

4.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.

5.  The Veteran has tinnitus as a result of acoustic trauma during active service.

6.  Since September 20, 2010, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  The August 1988 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The February 2004 rating decision that denied reopening of the claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for a 70 percent initial rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA provided adequate notice in a letter mailed to the Veteran in September 2010.  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided an audiological examination in May 2013.  This examination report includes an August 2014 addendum.  VA provided psychiatric examinations in October 2010; January 2013, to include a March 2013 addendum; and May 2015.  These examination reports provide sufficient information to make an informed decision on the Veteran's claims when viewed together with the other evidence of record.  The Veteran withdrew his hearing request in writing in March 2016.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  New and Material Evidence

A rating decision mailed to the Veteran in August 1988 denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not file a timely notice of disagreement regarding the decision.  The Veteran requested to reopen the tinnitus claim in July 2003.  A rating decision mailed to the Veteran in February 2004 denied reopening of the tinnitus claim, finding new and material evidence had not been received regarding the claim.  The Veteran filed a timely notice of disagreement, but failed to perfect an appeal following the issuance of a statement of the case in February 2005.  Thus, the August 1988 rating decision that denied entitlement to service connection for bilateral hearing loss and the February 2004 rating decision that denied reopening of the claim of entitlement to service connection for tinnitus are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Here, the Board finds reopening of the Veteran's claims is warranted.  The record now includes a chart of noise exposure for enlisted military occupational specialties that indicates it is highly probable the Veteran was exposed to acoustic trauma in service, as well as a positive nexus opinion regarding tinnitus provided by a private audiologist in October 2015.  This evidence was not previously of record at the time of the August 1988 and February 2004 rating decision, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bilateral hearing loss and tinnitus are organic diseases of the nervous system and thus fall within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	A.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows the Veteran does not have a current bilateral hearing loss disability.  A May 2013 VA examination revealed the following auditory thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
30
25
20
25
Left Ear
20
30
25
20
20

Speech recognition scores were 96 percent for the right ear and 100 percent for the left ear.  Thus, audiometric testing revealed there was some degree of hearing loss at the time of May 2013 VA examination, but it did not constitute a disability for VA purposes in accordance with 38 C.F.R. § 3.385.

Results from a September 2015 private audiological examination are similar to those shown during the May 2013 VA examination.  The Veteran's auditory threshold was not 40 decibels or greater at any frequency or 26 decibels or greater at three of the requisite frequencies noted above.  The Veteran's private audiologist provided an opinion in October 2015 that indicates the Veteran's hearing is essentially within normal limits bilaterally.  The Veteran's hearing was also shown to be within normal limits at his separation from service and on VA testing prior to the appeal period in April 1988.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Veteran is competent to report symptoms of hearing loss, he does not possess the skill or expertise to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385, which requires audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the preponderance of the evidence shows there is not a bilateral hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board's determination on this matter does not prejudice the Veteran in any way as the claim was deemed reopened by the AOJ and considered on the merits prior to certification to the Board.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).


	B.  Tinnitus

The Veteran contends he has tinnitus as the result of acoustic trauma during service.  A VA chart of noise exposure for enlisted military occupational specialties indicates it is highly probable the Veteran was exposed to acoustic trauma in service due to his service as a missile crewman.  The Veteran claims tinnitus onset during service and has continued ever since.  He is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Tinnitus constitutes a chronic disease within the context of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection is presumed if the condition manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Accordingly, the Veteran's credible reports of onset of tinnitus in service are sufficient to establish his claim.

Further, a private audiologist provided an opinion in October 2015 that indicates it is at least as likely as not the Veteran has tinnitus as a result of acoustic trauma in service.  In an August 2014 addendum to the May 2013 VA examination report, the May 2013 VA examiner indicated she was unable to determine whether the Veteran's current tinnitus is related to service without resorting to speculation.  Thus, the evidence establishes it is at least as likely as not that the Veteran has tinnitus as result of service, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





IV.  Higher Initial Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The disability is currently rated as 50 percent disabling from the effective date of service connection, September 20, 2010.  Although the issue of service connection for an acquired psychiatric disorder, other than PTSD, remains on appeal, the Board finds no prejudice results for determining the appropriate initial rating for PTSD at this time because all of the Veteran's current symptomatology has been attributed to PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 70 percent rating is warranted for PTSD from September 20, 2010, the effective date of service connection for the disability.  The evidence of record establishes the Veteran has experienced occupational and social impairment with deficiencies in most areas throughout the appeal.  August 2013 and May 2015 VA examiners both noted impairment in occupational functioning due to difficulty in adapting to stressful circumstances (including work or a worklike setting).  This impairment appears to result from the Veteran's persistent anxiety, depression, and irritability.  The Veteran has also reported socially isolating himself due to these symptoms and their effect on his interaction with others.  The Veteran is divorced, lives alone, has no contact with his siblings, and has limited contact with his four children.  As noted by the October 2010 and August 2013 VA examiners, this social isolation has resulted in periods of hopelessness with suicidal and homicidal ideation.  The Veteran also experiences disturbances in mood and motivation, chronic sleep impairment, mild memory loss, exaggerated startle response, avoidance behaviors, and hypervigilance.  The Veteran attempted to go back to school during the appeal period, but was forced to withdraw due to problems with concentration.  Thus, it appears the functional impairment resulting from the Veteran's PTSD more nearly approximates the 70 percent rating criteria, as the record establishes deficiencies in work, school, family relations, and mood.  See 38 C.F.R. § 4.7.

The Veteran's GAF scores during the appeal period are also consistent with the functional impairment contemplated by the 70 percent rating criteria.  October 2010 and August 2013 VA examiners both assigned a GAF score of 45, which reflects serious symptoms or a serious impairment in social, occupational, or school functioning.  The GAF scores assigned by the examiners are consistent with GAF scores in the Veteran's treatment records.  A GAF score was not assigned during the May 2015 VA examination due to the adoption of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (2013) (DSM-V), which eliminated GAF scores.  Nevertheless, the evidence indicates the Veteran has serious symptoms or serious impairment in social, occupational, or school functioning.  With all reasonable doubt resolved in the Veteran's favor, the Board finds a 70 percent rating is warranted for PTSD.  See 38 C.F.R. § 4.3.

A 100 percent schedular rating is not warranted at any point during the appeal period because the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  VA examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others because his suicidal and homicidal ideation has never coincided with an intent or plan.  The Veteran's other primary symptoms are anxiety, depression, irritability, chronic sleep impairment, mild memory loss, and issues with concentration.  These symptoms have led to deficiencies in occupational and social functioning, but they are all specifically listed in the criteria below the 100 percent criteria.  Although exaggerated startle response, avoidance behaviors, and hypervigilance are not specifically listed in the rating criteria, the symptoms are more in line with symptoms listed in the 70 percent criteria or below, such as obsessional rituals that interfere with routine activities.  Thus, the Veteran's symptoms are not consistent with those contemplated by the 100 percent rating criteria.

More importantly, the Veteran's reported symptomatology has not resulted in total occupational and social impairment, which is which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  Although limited, the Veteran maintains a relationship with his four children.  He has also continued to work part-time throughout the appeal period, even though he is retired.  While the Veteran's interaction with others is limited, his disability picture is not consistent with total occupational and social impairment and more nearly approximates the 70 percent rating criteria.

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Service connection has been established for the following other disabilities: Temporomandibular joint dysfunction, residuals of laceration of the chine, left palm scar, nummular eczema, and, pursuant to this decision, tinnitus.  The record does not show that his other service connected disabilities have a collective effect, acting with his PTSD to make the Veteran's disability picture an unusual or exceptional one.  Therefore, referral is not warranted based on a collective effect of his other service connected disabilities acting with his PTSD.  See Johnson v. McDonald, 762 F.3d 12362 (Fed. Cir. 2014).  

The Board has also considered total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the Board finds unemployability is not raised by the record in this case.  Although the Veteran is retired, he continues to work on a part-time basis.  There is no evidence that this employment was marginal.  Thus, further consideration of TDIU is unnecessary.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Ultimately, the evidence establishes the symptoms resulting from the Veteran's PTSD have been consistent with the 70 percent rating criteria since September 20, 2010.  While he experienced occupational and social impairment with deficiencies in most areas, there was not total occupational and social impairment during this period.  Thus, the preponderance of evidence indicates a 100 percent rating is not warranted at any point in the appeal period, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial 70 percent rating for PTSD, but no higher, is granted.


REMAND

The Veteran is entitled to service connection for PTSD; however, the record shows that he has been diagnosed with bipolar disorder by numerous medical professionals since 2007.  The Board concludes that he has had bipolar disorder during the course of his claim and appeal.  A medical opinion is required as to whether that bipolar disorder is related to his active service, including to a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bipolar disorder, diagnosed no fewer than 12 times between 2007 and 2014, had onset during active service or was caused by active service.  The examiner must accept that these diagnoses were accurate at the time they were made.  

(b)  If the examiner determines that the Veteran's bipolar disorder did not have onset during and was not caused by active service, then the examine rust provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) his bipolar disorder was caused by any of his service-connected disabilities, including PTSD

(c) If the examiner determines that the Veteran's bipolar disorder did not have onset during and was not caused by active service and was not caused by a service-connected disability, then the examiner must provide a medical opinion as to whether the Veteran's bipolar disorder has been worsened beyond its natural progression by a service-connected disability, to include PTSD.  

(d)  The examiner must provide a medical opinion as to whether the Veteran still has bipolar disorder

Any and all opinions provided must be supported by an explanation (rationale).  

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 


(CONTINUED ON NEXT PAGE)

that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


